Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Summary
The applicant’s representative contacted the examiner to discuss ambiguities in the Non-Final Action filed 12 November 2021.  The examiner has corrected the PTO-892 form and the rejections of claim 18 below to properly indicate the reference used in the rejection is: Lu et al. (MOLECULAR MEDICINE REPORTS 14: 4999-5006, 2016).  To clarify the record, the examiner has submitted this second non-final action.  The examiner does not believe this will affect this application’s Track One status.
Claim Status
Claims 1-30 are pending.   Claims 1-30 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 20 August 2021 consisting of 1 sheet(s) are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a CON of PCT/US2020/018904 (filed 02/19/2020) which claims benefit of 62/808,248 (filed 02/20/2019).  The instant application has been granted the benefit date, 20 February 2019, from the application 62/808,248.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Wang
Claims 1-7, 11-12, 16-17, 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2017/0304421).
Claim 1 is directed to:

    PNG
    media_image1.png
    260
    648
    media_image1.png
    Greyscale

	Wang et al. teach claims 1-2 (page 119) describe a T cell receptor (TCR) that binds a G-12 mutant RAS epitope VVVGADGVGK, wherein the TCR has antigenic specificity for the mutated epitope presented in the context of an HLA-A11 molecule. 

    PNG
    media_image2.png
    208
    566
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    651
    663
    media_image3.png
    Greyscale


Therefore, based upon the scientific logic of KSR v. Teleflex rationale “A” (MPEP 2141(III)) and the explicit teachings, suggestions, and motivations of Wang et al. suggests a method of treating cancer (e.g., pancreatic, colorectal, or lung) in humans by administering a human T-cell comprising a T cell receptor (TCR) that binds a G-12 mutant RAS epitope VVVGADGVGK, wherein the TCR has antigenic specificity for the mutated epitope presented in the context of an HLA-A11 molecule is prima face obvious.
Wang et al. teach that interferon-gamma is released by T-cells in the presence of peptide:HLA complex, thereby suggesting the limitations of claims 3 and 5.  Wang et al. also teach that the extracellular binding domain comprising a framework region derived from a human TRBV and TRAV gene segment (parag. 0107, Table 3), thereby suggesting the limitations of claim 5 & 7.  Claim 12 is also suggested by the teachings of CD8+ T cells  (parag. 0022).  Wang et al. teach a TCR having Vα and Vβ chains separated by a self-cleaving viral linker peptide comprising SEQ ID NO:28 (parag. 0046) that comprises the P2A self-cleaving peptides, thereby suggesting the limitations of instant claims 16-17.
Regarding claim 29 reciting the number of cells per kilogram of weight administered to the patient, Wang et al. teach the “[t]ypically, the attending physician will decide the dosage of the inventive TCR material with which to treat each individual patient, taking into consideration a variety of factors, such as age, body weight…from about 1x106 to about 1x1012 cells or more” (parag. 0091). Accordingly, a person of 
Instant claim 11 is directed to the method of claim 1, wherein said extracellular binding protein has a log10EC50 for the peptide of less than -8.0, optionally about -8.5 or less, further optionally about -8.5, about -8.6, about -8.7, about -8.8, about -8.9, about -9, about -9.1, or about -9.2. The instant specification states: “In any of the presently disclosed embodiments, a binding protein has a log10EC50 for the peptide comprising or consisting of the amino acid sequence set forth in SEQ ID NO.: 198 of less than -8.0, optionally about -8.5 or less, further optionally about -8.5, about -8.6, about -8.7, about -8.8, about -8.9, about -9, about -9.1, or about -9.2.” (page 32, lines 21-25).  Instant SEQ ID NO:198 is KLVVVGADGV (KRAS  amino acids 5-14 with mutation G12D).   Therefore, the totality of the instant specification seems to indicate that the avidity of the extracellular binding domain  have the log10EC50 recited in claim 11 is an inherent characteristic of the most generic binding domain encompassed by claim 1.  As the cited art discloses the identical binding domain as is claimed, the examiner asserts that the limitations of claim 11 are likewise intrinsic to the Wang’s TCR.  Additionally, the Examiner notes that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning (e.g. prevention of agglomeration), does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
Similarly, the limitations of claim 4 seem to  link functional outcomes intrinsic to  the peptide:HLA complex structure in a T cell.  As Wang teaches the structure, the functional outcome cannot be different.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (cancer immunotherapies; TCR that binds G12-mutant KRAS and  HLA-A11) are taught by Wang and further they are taught in various combinations and are shown to be used in T-cell receptor T-cell therapies.  It would be therefore predictably obvious to use a combination of these elements in a TCR-T cell cancer immunotherapy.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Wang et al. because the technology for selecting a particular HLA serotype of T cells was established prior to the filing of the instant application.
Therefore the method as taught by Wang et al. would have been prima facie obvious over the method of the instant application.

Scheinberg & Tan
s 1-6, 11-12, 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Scheinberg et al. (US2018/0134804) in view of Tan et al. (JOURNAL OF VIROLOGY, Nov. 2008, p. 10986–10997) as evidenced by Xu et al. (AIDS RESEARCH AND HUMAN RETROVIRUSES Volume 20, Number 5, 2004, pp. 557–564).
Claim 1 is directed to:

    PNG
    media_image1.png
    260
    648
    media_image1.png
    Greyscale

	Scheinberg et al. teach:

    PNG
    media_image4.png
    204
    547
    media_image4.png
    Greyscale

	Scheinberg et al. suggest that antibodies of their invention can be used to make chimeric antigen receptor T cells (CAR-T cells) comprising a scFv which binds Ras treat hundreds of thousands of patients with Ras associated cancers and leukemias” (parag. 0006, emphasis by examiner) and   “the disclosure relates to a recombinant antigen-binding protein or antigen-binding fragment thereof, wherein the antigen-binding protein is an antibody or chimeric antigen receptor (CAR) that specifically binds to a Ras peptide in conjunction with HLA2” (parag. 0026, emphasis) and “[t]he molecules of the disclosure are based on the identification and selection of a single chain variable fragment (scFv) using phage display, the amino acid sequence of which confers the molecules' specificity for the MHC restricted peptide of interest and forms the basis of antigen binding proteins of the disclosure… . scFv may also be used to construct CARs which are introduced by various means known to the skilled artisan into living T cells to make cytotoxic CAR T cells” (parag. 0062, emphasis by examiner).
	Therefore, Scheinberg et al. suggest a method of treating a disease associated with a G12-mutant KRAS in a subject comprising administering a CAR-T cell combining a human extracellular binding domain that binds to a peptide:HLA complex, wherein the peptide:HLA complex is HLA-A2 serotype restricted.
However, Scheinberg et al. does not suggest an embodiment wherein the peptide:HLA complex is HLA-A*11 serotype restricted.
Scheinberg et al. also suggest many limitations of the dependent claims. As described above, Scheinberg et al. teach “chimeric antigen receptor (CAR) that specifically binds to a Ras peptide in conjunction with HLA2,” thereby suggesting the 
Claim 6 of the instant claims recites various options of the G12mutant of KRAS, NRAS, or HRAS peptide (i.e., SEQ ID NO:2-5): (i) VVVGAVGVGK (SEQ ID NO.:2);  (ii) VVGAVGVGK (SEQ ID NO.:3); (iii) WVVVGADGVGK (SEQ ID NO.:5); or (iv) VVGADGVGK (SEQ ID NO.:4). Table 11 of Scheinberg (page 15, Example 1) follows:

    PNG
    media_image5.png
    306
    364
    media_image5.png
    Greyscale

Additionally, Scheinberg (page 15, Example 1) states:

    PNG
    media_image6.png
    102
    361
    media_image6.png
    Greyscale


	Scheinberg teach claim 31 (page 58) which is a method of selectively killing a human cancer cell that displays a RasG12V/MHC epitope on its surface.  Additionally, Scheinberg teach that “Ras is the most important oncogene in human cancers as it is mutated and involved in some of the most lethal cancers including cancer of the lung, pancreas, colon and rectum” (parag. 0006).  Accordingly, a person of ordinary skill in the art of oncology and CAR-T cell immunotherapies would understand the a CAR T-cell having the antigen binding proteins of Scheinberg would be suited for treating humans having lung or pancreatic or colorectal cancers, as suggested by instant claims 21-22, 24-26.  Additionally, the limitations of instant claim 23 is also suggested by Scheinberg’s teachings that there is a need to treat Ras associated cancers and leukemias.  As Scheinberg suggest treating humans, a person of ordinary skill in the art would understand that autologous and allogeneic T-cells would be the most suitable, notwithstanding that Scheinberg does not disclose the source of the CAR-T cells mentioned in their reference; thereby suggesting the limitations of claims 27-28.
Instant claim 11 is directed to the method of claim 1, wherein said extracellular binding protein has a log10EC50 for the peptide of less than -8.0, optionally about -8.5 or less, further optionally about -8.5, about -8.6, about -8.7, about -8.8, about -8.9, about -9, about -9.1, or about -9.2. The instant specification states: “In any of the presently disclosed embodiments, a binding protein has a log10EC50 for the peptide comprising or 10EC50 recited in claim 11 is an inherent characteristic of the most generic binding domain encompassed by claim 1.  As the cited art discloses the identical binding domain as is claimed, the examiner asserts that the limitations of claim 11 are likewise intrinsic to the binding domains of Scheinberg. MPEP 2112.01 (II) recites that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.”  Additionally, the Examiner notes that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning (e.g. prevention of agglomeration), does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)
Similarly, the limitations of claim 4 seem to  link functional outcomes intrinsic to  the peptide:HLA complex structure in a T cell.  As Scheinberg teaches the structure, the functional outcome cannot be different.
st partial paragraph).  Additionally evidence from Xu et al. teach “Differences in
allele frequencies between the two populations reached statistical significance for HLA-A3, -A11, -A24, -B7, -B35, and -B4001. The dominance of HLA-A11, -A24, and -B4001 in the studied Chinese population is in line with the dominance of these alleles described in the literature for Asians. These data demonstrate significant differences in the expression of dominant HLA class I alleles in persons of Chinese and Caucasian ethnicity.” (page 561,.col.2, emphasis by examiner).  Figure 2 of Xu et al. teaches the frequency HLA-A11 allele is a more common (statistically significant) among subjects of Chinese ancestry compared to Caucasians:

    PNG
    media_image7.png
    777
    993
    media_image7.png
    Greyscale

Tan et al. provide methods of determining the HLA genotype of the cells, including the HLA-A11 serotype; thereby suggesting the limitations of claim 19 of determining the HLA genotype of said subject prior to said administering. Tan et al. also suggests interferon-gamma is released from CD8+ T cells after antigen-specific binding, thereby suggesting the limitations of claims 5, 12, 20.
Therefore, if an oncologist wanted to practice cancer immunotherapy to treat a population of Chinese ancestry with a CAR-T cell that recognizes a complex of G12-mutant KRAS and HLA class I A (similar to what is suggested by Scheinber), the oncologist would be motivated to choose an embodiment where the HLA allele is HLA-
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (cancer immunotherapies; scFv that binds G12-mutant KRAS and HLA-A2;  frequency of HLA-A2 and HLA-A11 in ethnic groups) are taught by Scheinberg or Tan and further they are taught in various combinations and are shown to be used in CAR-T therapies.  It would be therefore predictably obvious to use a combination of these elements in a CAR-T cancer immunotherapy.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Scheinberg et al. and Tan et al. because the technology for selecting a particular HLA serotype of T cells was established prior to the filing of the instant application.
Therefore the method as taught by Scheinberg et al. in view of Tan et al. would have been prima facie obvious over the method of the instant application.

Scheinberg, Tan & Tammana
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scheinberg et al. (US2018/0134804) in view of Tan et al. (JOURNAL OF VIROLOGY, Nov. 2008, p. 10986–10997) as evidenced by Xu et al. (AIDS RESEARCH AND HUMAN .
As described above, Scheinberg & Tan suggest the invention of claim 1.  However, neither reference suggest embodiments like that of claim 10, reciting that the antigen binding protein does not comprise a cytoplasmic signaling domain.
However, skilled artisans know that CARs were produced without cytoplasmic signaling domains.  For instance, Tammana et al. teach “bearing CD19 CARs with (19BBz, 1928z, and 1928BBz) or without 4-1BB or CD28 signaling domains (19z)” (page 79, col.2, 1st full paragraph, emphasis by examiner).
Therefore, it would be obvious to a person of ordinary skill in the art (POSITA) to produce an embodiment of a CAR without a cytoplasmic signaling domain in accordance with KSR rationale “A.”  The molecular biology required to produce such a molecule was commonly practiced prior to the filing of the instant application and therefore, a POSITA would expect success in producing such a molecule.

Wang & Tammana
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2017/0304421) as applied to claim 1 and further in view of Tammana et al. (HUMAN GENE THERAPY 21:75–86 (January 2010)).
As described above, Wang suggest the invention of claim 1.  However, neither reference suggest embodiments like that of claim 10, reciting that the antigen binding protein does not comprise a cytoplasmic signaling domain.
without 4-1BB or CD28 signaling domains (19z)” (page 79, col.2, 1st full paragraph, emphasis by examiner).
Therefore, it would be obvious to a person of ordinary skill in the art (POSITA) to produce an embodiment of a membrane protein without a cytoplasmic signaling domain in accordance with KSR rationale “A.”  The molecular biology required to produce such a molecule was commonly practiced prior to the filing of the instant application and therefore, a POSITA would expect success in producing such a molecule.

Scheinberg, Tan & Graham
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Scheinberg et al. (US2018/0134804) in view of Tan et al. (JOURNAL OF VIROLOGY, Nov. 2008, p. 10986–10997) as evidenced by Xu et al. (AIDS RESEARCH AND HUMAN RETROVIRUSES Volume 20, Number 5, 2004, pp. 557–564) as applied to claim 1 and further in view of Graham et al. (Cells 2018, 7, 155; doi:10.3390/cells7100155).
As described above, Scheinberg & Tan suggest the invention of claim 1.  However, neither reference suggest chemotherapy lymphodepletion prior to CAR-T cell therapy, as recited by claim 30.  
However, skilled artisans know that chemotherapy lymphodepletion prior to CAR-T cell therapy was practiced prior to the filing of the instant application.  For instance, Graham et al. teach “The majority of CAR-T cell studies have used autologous T cells collected from patients which are transduced, usually with a viral vector (lentivirus or 
Therefore, it would be obvious to a person of ordinary skill in the art (POSITA) to produce an embodiment requiring chemotherapy lymphodepletion prior to CAR-T cell therapy by combining elements from the prior art in accordance with KSR rationale “A.”  The  combining lymphodepletion and T cell therapy was commonly practiced prior to the filing of the instant application and therefore, a POSITA would expect success in practicing such a method.

Wang & Graham
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2017/0304421) as applied to claim 1 and further in view of Graham et al. (Cells 2018, 7, 155; doi:10.3390/cells7100155).
As described above, Wang suggest the invention of claim 1.  However, neither reference suggest chemotherapy lymphodepletion prior to T cell therapy, as recited by claim 30.  
However, skilled artisans know that chemotherapy lymphodepletion prior to CAR-T cell therapy was practiced prior to the filing of the instant application.  For instance, Graham et al. teach “The majority of CAR-T cell studies have used autologous T cells collected from patients which are transduced, usually with a viral vector (lentivirus or retrovirus), introducing the CAR construct. Transduced T cells are expanded ex vivo and then infused back into patients following lymphodepleting chemotherapy” (abstract).


Wang & Lu
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2017/0304421) as applied to claim 1 and further in view of Lu et al. (MOLECULAR MEDICINE REPORTS 14: 4999-5006, 2016).
As described above, Wang suggest the invention of claim 1.  Additionally, Wang et al. teach  HLA-A11.   However, Wang does not suggest embodiments like that of claim 18, reciting that the subject is HLA-A*11:01.
However, skilled artisans know that HLA-A*1101-restricted cytotoxic T lymphocytes were known in the art.  For instance, Lu et al. teach “HLA-A*1101-restricted cytotoxic T lymphocytes)” (title and whole document).
Therefore, it would be obvious to a person of ordinary skill in the art (POSITA) to practice a method requiring HLA-A*1101-restricted cytotoxic T lymphocytes in accordance with KSR rationale “A.”  The method required to isolate HLA-A*1101-restricted cytotoxic T lymphocytes was commonly practiced prior to the filing of the instant application and therefore, a POSITA would expect success in producing such a method.
Scheinberg, Tan & Lu
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Scheinberg et al. (US2018/0134804) in view of Tan et al. (JOURNAL OF VIROLOGY, Nov. 2008, p. 10986–10997) as evidenced by Xu et al. (AIDS RESEARCH AND HUMAN RETROVIRUSES Volume 20, Number 5, 2004, pp. 557–564) as applied to claim 1 and further in view of Lu et al. (MOLECULAR MEDICINE REPORTS 14: 4999-5006, 2016).
As described above, Scheinberg & Tan suggest the invention of claim 1.  Additionally, Tan et al. teach  HLA-A11.   However, Tan does not suggest embodiments like that of claim 18, reciting that the subject is HLA-A*11:01.
However, skilled artisans know that HLA-A*1101-restricted cytotoxic T lymphocytes were known in the art.  For instance, Lu et al. teach “HLA-A*1101-restricted cytotoxic T lymphocytes)” (title and whole document).
Therefore, it would be obvious to a person of ordinary skill in the art (POSITA) to practice a method requiring HLA-A*1101-restricted cytotoxic T lymphocytes in accordance with KSR rationale “A.”  The method required to isolate HLA-A*1101-restricted cytotoxic T lymphocytes was commonly practiced prior to the filing of the instant application and therefore, a POSITA would expect success in producing such a method.
Wang & Lu2
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2017/0304421) as applied to claims 1 and 7, and further in view of Lu et al. (US2019/0119350).

However, skilled artisans know that  recombinant T-cell receptor beta variable regions such as TRBV28-01 were used in methods of T cell therapies for treating cancer, prior to the filing of the instant application.   For instance, Lu et al. teach TRBV28-01 was used in TCR (figure 19).
Therefore, it would be obvious to a person of ordinary skill in the art (POSITA) to practice a method of treating cancer by administering a T-cell having TRBV28-01 domain in accordance with KSR rationale “A.”  The methods of making T cell having recombinant binding domains such as TRBV28-01 was commonly practiced prior to the filing of the instant application and therefore, a POSITA would expect success in producing such a method.

Wang & Blankenstein
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2017/0304421) as applied to claims 1 and 11, and further in view of Blankenstein et al. (WO2014118236).
As described above, Wang suggest the invention of claim 1.  Additionally, the examiner alleged that the avidity recited by claim 11, was optimizable.   However, Wang does not suggest embodiments like that of claim 14, reciting that the TCR with a CDR that comprises SEQ ID NO: 613 (MDHEN).  

Therefore, it would be obvious to a person of ordinary skill in the art (POSITA) to practice a method of treating cancer by administering a T-cell having SEQ ID NO: 613 (MDHEN) CDR domain in accordance with KSR rationale “A.”  The methods of making T cell having recombinant binding domains such as SEQ ID NO: 613 (MDHEN).was commonly practiced prior to the filing of the instant application and therefore, a POSITA would expect success in producing such a method.

Allowable Subject Matter
Claims 9, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner has searched for the particular T-cell receptor domains recited in claim 9 using GoogleScholar and in patent literature databases.  The examiner was unable to find this nomenclature in the literature.  Therefore, the examiner concludes the subject matter of claim 9 is allowable.  Additionally, the examiner has requested a STIC search for all the sequences listed in claims 13-15.  No prior art sequences were discovered that meet the criteria of claims 13 and 15.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633